Citation Nr: 1030772	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  07-06 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim of entitlement to service connection for a lumbar spine 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran had active service from June 1982 to June 1992.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in February 2004, the RO 
denied the Veteran's claim for service connection for residuals 
of a lumbar spine injury.

2.  The evidence received since the RO's February 2004 decision 
denying the Veteran's claim for service connection for residuals 
of a lumbar spine injury, which was not previously of record, and 
which is not cumulative of other evidence of record, does not 
bear directly and substantially upon the specific matter under 
consideration, and is not so significant, that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has not been received since the RO's 
February 2004 decision denying the Veteran's claim for service 
connection for residuals of a lumbar spine injury; the claim for 
a lumbar spine disability is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material

In February 2004, the RO denied a claim for service connection 
for residuals of a lumbar spine injury.  There was no appeal, and 
the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 
2002 & Supp. 2007).  

In January 2006, the Veteran filed to reopen the claim, and in 
May 2006, the RO determined that new and material evidence had 
not been received to reopen the claim.  The Veteran has appealed.   

For claims filed on and after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim. New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).   

The most recent and final denial of this claim was in February 
2004.  Therefore, the Board must determine if new and material 
evidence has been submitted since that time.  See 38 U.S.C.A. § 
5108.  When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due to 
disease or injury which was incurred in or aggravated by service.  
38 C.F.R. § 3.303(d).  Service connection may also be granted for 
arthritis, when manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  

The evidence of record at the time of the RO's February 2004 
rating decision included the Veteran's service treatment reports, 
which showed that in December 1990, the Veteran was treated for 
low back pain after he fell backwards about four feet while 
pushing a pallet.  An X-ray noted "no definite abnormality."  
He received follow-up treatment about one week later, at which 
time he reported having back pain, and a popping sensation.  The 
assessment was musculoskeletal back pain.  He was put on light 
duty for a little over one month.  There is no separation 
examination report of record.  However, a "report of medical 
history," dated in March 1992, showed that he denied having a 
history of recurrent back pain, and noted that he was in 
excellent health, and that he was not using any medications.  

As for the post-service medical evidence, it consisted of VA 
treatment reports dated in 2003.  This evidence included VA 
progress notes which showed that in June 2003, the Veteran 
reported having low back pain

In addition, the evidence included a VA examination report, dated 
in December 2003, which showed that the Veteran reported having 
persistent back pain since service, with shooting pain to his 
legs.  He asserted that he had first seen a physician following 
service in 1998, for alcohol problems, but that he also mentioned 
his back at that time, and that he first sought treatment for his 
back in January 2003.  The report noted that an X-ray, taken in 
June 2003, showed a slight narrowing of the L5-S1 disc space with 
small osteophytes, and an impression of mild degenerative disc 
disease (DDD).  The assessment was mechanical low back pain and 
mild DJD (degenerative joint disease).  The examiner concluded 
that it was not as likely as not that the Veteran's current 
symptoms were due to his inservice injury, explaining that there 
was no evidence of treatment between 1990 and separation from 
service, and no civilian records to support his claim.  

At the time of the RO's February 2004 decision, the evidence 
showed treatment for low back pain on two occasions during 
service in December 1990, and no relevant treatment for the 
Veteran's remaining period of duty, a period of about 22 months.  
The Veteran was put on light duty for a little over one month due 
to his symptoms.  There was no post-service medical evidence of 
treatment for low back symptoms prior to June 2003, which is a 
period of over ten years.  There was no competent evidence 
linking a lumbar spine disability to the Veteran's service.  The 
RO therefore determined that the preponderance of the evidence 
was against the claim.  

Evidence received since the RO's February 2004 decision consists 
of VA and non-VA reports, dated between 2000 and 2007, to include 
reports from the Social Security Administration (SSA).  

Overall the VA evidence, in the form of progress notes, shows 
that the Veteran received additional treatment for his previously 
diagnosed degenerative disc disease and degenerative joint 
disease of the lumbar spine, to include complaints of low back 
pain.  A November 2000 report shows that the Veteran reported a 
post-service employment history of work in the construction 
trades "until recently," and that he enjoyed camping, fishing, 
water-skiing, and wind-surfing.  A December 2006 X-ray report for 
the lumbar spine contains an impression noting degenerative disc 
disease severe at L5-S1, which had increased from the previous 
examination in June 2003.  A VA examination report, dated in 
March 2007, contains diagnoses that include lumbar degenerative 
disc disease.  

A report from the SSA, dated in October 2007, shows that the SSA 
determined that the Veteran was not disabled, although he had a 
primary diagnosis of "disorders of the back."    

This evidence, that was not of record at the time of the February 
2004 RO decision, is not cumulative; thus it is "new" within the 
meaning of 38 C.F.R. § 3.156.  However, the Board finds that this 
evidence is not material.  None of this evidence is dated prior 
to 2000, which is eight years following separation from service, 
and none of this evidence includes competent evidence to show 
that the Veteran has a lumbar spine disability that was caused or 
aggravated by his service.  The claim is therefore not reopened.

The only other pertinent evidence received since the February 
2004 denial of the claim consists of written testimony from the 
Veteran.  Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions 
on medical causation do not constitute material evidence to 
reopen a previously denied claim); Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("[l]ay assertions of medical causation . . . 
cannot suffice to reopen a claim under 38 U.S.C.A. 5108.").  
Because the appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in March 2006.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also Kent v. Nicholson, 20 Vet. App. 1 (2006) (new 
and material claims).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service records relevant to the issues on appeal have been 
obtained and are associated with the Veteran's claims files.  The 
RO has obtained the Veteran's VA and non-VA medical records.  As 
the Board has determined that new and material evidence has not 
been presented, a remand for an examination and/or an etiological 
opinion is not required to decide the claim.  See 38 U.S.C.A. § 
5103A(f) (West 2002).

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).


ORDER

New and material evidence not having been submitted, the claim of 
entitlement to service connection for a lumbar spine disability 
not reopened.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


